Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 1 of 16 PageID# 996




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


 ROBERT EARL TIPPENS,

        Plaintiff,

 V.                                                         Civil Action No. 3:19CV369-HEH


 VIRGINIA DEPARTMENT OF
 CORRECTIONS,etal.

        Defendants.


                                 MEMORANDUM OPINION
                        (Granting Motion for Summary Judgment)

        Robert Earl Tippens, a Virginia inmate proceeding pro se, brings this action

 pursuant to 42 U.S.C. § 1983.^ The matter is proceeding on Tippens's Second Amended

 Complaint(ECF No. 35). Tippens alleges that he has "a rare, multiple food allergy

 condition." {Id. at 3.)^ Tippens contends that he is entitled to relief upon the following

 grounds:




 ^ The statute provides,in pertinent part:

                Every person who, under color of any statute ... of any State ...subjects,
        or causes to be subjected, any citizen of the United States or other person within
        the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws,shall be liable to the party injured in an action
        at law


 42 U.S.C. § 1983.

 ^ The Court employs the pagination assigned by the CM/ECF docketing system. The Court
 corrects the capitalization, punctuation, and spelling in the quotations from the parties'
 submissions. The Court corrects the spelling ofthe defendants' names in accordance with the
 spelling set forth in the Memorandum in Support ofthe Motion for Summary Judgment. (ECF
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 2 of 16 PageID# 997




        Claim A       Dr. Coitez Hernandez Martines violated Tippens's constitutional
                      rights by failing to adequately and timely test Tippens to diagnose
                      his food allergies. {Id. at 4.)

        Claim B       The Virginia Department of Corrections("VDOC")violated
                      Tippens's Eighth Amendment rights by continuing to "accidently
                      feed" Tippens food contrary to Tippens's "multiple food allergen
                       condition." {Id.)

        Claim C       Food Service Supervisor Powell violated Tippens's Eighth
                      Amendment rights by following the VDOC special food diet
                      guidelines and serving Tippens rice and potatoes for every meal.
                      {Id. at 5.)

        Claim D        The VDOC violated Tippens's rights because its special diet
                       guidelines, as applied to Tippens, results in Tippens consuming rice
                       and potatoes at every meal, which endangers Tippens's health. {Id.)

        Claim E        On May 6, and June 11, 2019,Food Service Supervisor Malone
                       violated Tippens's rights by serving Tippens grits when Tippens is
                       allergic to com and then replacing the grits with potatoes. {Id.)

        Claim F       Food Service Director Morgan violated Tippens's rights by telling
                       him that the two times he was served butter, which contained soy, to
                       which Tippens was allergic, was an honest mistake. {Id. at 6.)

        Claim G       On June 12, 2019, Defendants Hudgins and Edwards, because
                      they were biased against Tippens, served Tippens ground chicken,
                      while the rest ofthe population received "real chicken." {Id.)

        Defendants VDOC,Powell, Malone, Morgan, Robinson, and Hudgins

 (collectively,"Defendants") moved for summaiy judgment on the grounds that, inter

 alia, Tippens failed to exhaust his administrative remedies. Tippens has responded. For




 No. 51, at 1-2.) The Clerk will be directed to correct the spelling of Defendant Hudgins's name
 on the docket.
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 3 of 16 PageID# 998




 the reasons that follow, Defendants' Motion for Summary Judgment(ECF No. 50)will

 be granted.^

                           I. Standard for Summary Judgment

        Summary judgment must be rendered "ifthe movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter

 oflaw." Fed. R. Civ. P. 56(a). It is the responsibility ofthe party seeking summary

 judgment to inform the court ofthe basis for the motion, and to identify the parts ofthe

 record which demonstrate the absence of a genuine issue of material fact. See Celotex

 Corp. V. Catrett, All U.S. 317, 323(1986). "[W]here the nonmoving party will bear the

 burden ofproof at trial on a dispositive issue, a summary judgment motion may properly

 be made in reliance solely on the pleadings, depositions, answers to interrogatories, and

 admissions on file." Id. at 324(internal quotation marks omitted). When the motion is

 properly supported, the nonmoving party must go beyond the pleadings and, by citing

 affidavits or "'depositions, answers to interrogatories, and admissions on file,' designate

 'specific facts showing that there is a genuine issue for trial.'" Id.(quoting former Fed.

 R. Civ. P. 56(c),(e)(1986)).

        Defendants ask the Court to dismiss Tippens's claims because Tippens failed to

 exhaust his administrative remedies prior to filing the action as required by 42 U.S.C.

 § 1997e(a). Because the exhaustion ofadministrative remedies is an affirmative defense.



 ^ Tippens added Edwards as a defendant in his Second Amended Complaint, which was filed
 after the Court directed service on Defendants. Although Edwards has not responded, it is
 apparent that Claim G against him is subject to dismissal for lack ofexhaustion.
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 4 of 16 PageID# 999




 Defendants bear the burden of pleading and proving lack of exhaustion. Jones v. Bock,

 549 U.S. 199,216(2007).

        In support oftheir prior Motions for Summary Judgment, Defendants submitted:

 (1)the Affidavit ofL. Kinley, the Grievance Coordinator at Dillwyn Correctional Center

 ("Dillwyn")("Kinley Aff.," ECF No. 51-1);(2)a copy of VDOC's Operating Procedure

 § 866.1 ("Grievance Procedure," ECF No. 51-2, at 1-14); and,(3)copies of Tippens's

 various informal complaints, grievances, letters, and appeals(ECF No. 51-2, at 15-55).

 Tippens responded by submitting, among other things: his own declaration ("Tippens

 DecL," ECF No.69), a declaration under Fed. R. Civ. P. 56(d)("56(d)Deck," ECF

 No.69-3);"^ an affidavit from Herbert Dorman("Dorman Aff.," 69-2); and, copies of

 some of his grievance materials(ECF No.69—1). Additionally, Tippens's Second

 Amended Complaint is sworn to under penalty of perjury.^

        Nevertheless, the facts offered by a sworn declaration must also be in the form of

 admissible evidence. See Fed. R. Civ. P. 56(c)(4). In this regard, the statement in the

 sworn declaration "must be made on personal knowledge, set out facts that would be



  In his 56(d)Declaration, Tippens insists that extra time is needed to conduct discovery to show
 that Defendants subjectively knew their conduct posed a substantial risk ofserious harm to
 Tippens. (56(d)Decl. 1.) That issue, however is not the subject ofDefendants' Motion for
 Summary Judgment. The record does not indicate that further discovery is necessary to assess
 whether Tippens has exhausted his administrative remedies prior to filing this action.

 ^ Although there are a host of other documents in the record,"Rule 56 does not impose upon the
 district court a duty to sift through the record in search ofevidence to support a party's
 opposition to summary judgment." Forsyth v. Barr, 19 F.3d 1527,1537(5th Cir. 1994)(quoting
 Skotakv. Tenneco Resins, Inc., 953 F.2d 909,915 & n.7(5th Cir. 1992)); see Fed. R. Civ. P.
 56(c)(3)("The court need consider only cited materials, but it may consider other materials in the
 record.").
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 5 of 16 PageID# 1000




  admissible in evidence, and show that the affiant or declarant is competent to testify on

  the matters stated." Id. Therefore,"summary judgment affidavits cannot be conclusory

  or based upon hearsay." Evans v. Techs. Applications & Serv. Co., 80 F.3d 954,962(4th

  Cir. 1996)(internal citations omitted). Accordingly, Tippens's "[a]iry generalities [and]

  conclusory assertions" that he exhausted his administrative remedies "[do] not suffice to

  stave offsummary judgment." McManus v. Wilson, No. 3:13CV460-HEH,2015 WL

  3444864^ at *6(E.D. Va. May 28,2015)(alterations in original)(quoting United States v.

  Roane,378 F.3d 382,400-01 (4th Cir. 2004)).

         In light of the foregoing principles and submissions, the facts set forth below are

  established for purposes ofthe Motion for Summary Judgment. All permissible

  inferences are drawn in Tippens's favor. Furthermore, given that Tippens was required

  to exhaust his administrative remedies prior to filing the action, the Court generally limits

  its recitation of pertinent facts prior to Tippens's filing ofthe action on May 16, 2019.

 (ECFNo. 1.)

                               II. Summary of Pertinent Facts

         A.     VDOC's Grievance Procedure


         Operating Procedure § 866.1, Inmate Grievance Procedure, is the mechanism used

  to resolve inmate complaints. (See Kinley Aff.^ 4.) Operating Procedure § 866.1

  requires that, before submitting a formal grievance, the inmate must demonstrate that he

  or she has made a good faith effort to resolve the grievance informally through the

  procedures available at the institution to secure institutional services or resolve

  complaints. (Grievance Procedure § 866.1.V.A.) Generally, a good faith effort requires

                                                5
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 6 of 16 PageID# 1001




  the inmate to submit an informal complaint form. {Id. § 866.LV.A.1-2.) Ifthe informal

  resolution effort fails, the inmate must initiate a regular grievance by filling out the

  standard "Regular Grievance" form. {Id. § 866.1.VI.A.2.)

         "The original Regular Grievance(no photocopies or carbon copies) should be

  submitted by the offender through the facility mail system to the Facility Unit Head's

  Office for processing by the Institutional Ombudsman/Grievance Coordinator."

  {Id. § 866.I.VI.A.2.b.) The offender must attach to the regular grievance a copy ofthe

  informal complaint or other documentation demonstrating their attempt to informally

  resolve the issue. {Id. § 866.1.VI.A.2.a.) Additionally,"[i]f 15 calendar days have

  expired fi*om the date the Informal Complaint was logged without the offender receiving

  a response, the offender may submit a Grievance on the issue and attach the Informal

  Complaint receipt as documentation ofthe attempt to resolve the issue informallv." {Id.

  § 866.1.V.A.3(emphasis added).) A formal grievance must be filed within thirty days

  from the date ofthe incident or occurrence, or the discovery ofthe incident or

  occurrence, except in instances beyond the offender's control. {Id. § 866.1.VI.A.1.)

                1. Grievance Intake Procedure


         Prior to review ofthe substance of a grievance, prison officials conduct an

  "intake" review ofthe grievance to ensure that it meets the published criteria for

  acceptance. {Id. § 866.1.VI.B.) A grievance meeting the criteria for acceptance is logged

  in the system on the day it is received, and a "Grievance Receipt" is issued to the inmate

  within two working davs. (/J. § 866.1.VLB.3(emphasis added).) If the grievance does

  not meet the criteria for acceptance, prison officials complete the "Intake" section ofthe

                                                 6
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 7 of 16 PageID# 1002




  grievance and return the grievance to the inmate within two working days. (Id.

  § 866.1.VI.B.4.) Ifthe inmate desires a review ofthe intake decision, he or she must

  send the grievance form to the Regional Ombudsman within five calendar days ofreceipt.

 (Id. § 866.1.VI.B.5.)

                2. Grievance Appeals

         Up to three levels of review exist for a regular grievance. (Id. § 866.1.VI.C.) The

  Facility Unit Head ofthe facility in which the offender is confined is responsible for

  Level I review. (Id. § 866.1.V1.C.1.) Ifthe offender is dissatisfied with the

  determination at Level I, he or she may appeal the decision to Level II, where a review is

  conducted by the Regional Administrator, the Health Services Director, the

  Superintendent for Education, or the Chief of Operations for Offender Management

  Services. (Id. § 866.1.VLC.2.) The Level II response informs the offender whether he or

  she "qualifies for" an appeal to Level III. (Id. § 866.1.VI.C.2.g.)

         The exhaustion requirement will be met only when a regular grievance has been

  appealed through the highest eligible level without satisfactory resolution ofthe issue.

  (Id. § 866.IV.0.2.)

         B.     Facts Pertaining to Tippens's Exhaustion of Administrative Remedies

         On April 10,2019, Tippens filed an informal complaint wherein he stated that he

  was transferred to Haynesville on March 20, 2019, because of a rare multiple food

  allergy. (EOF No. 51-2, at 15.) Tippens complained that, on March 21,2019, he was

  served food to which he was allergic. (Id.) Prison staffresponded that they would make

  sure kitchen staff coordinated with the medical department to provide Tippens with a diet

                                               7
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 8 of 16 PageID# 1003




  free ofitems to which he was allergic. {Id. at 16.) Tippens did not pursue a regular

  grievance with respect to this informal complaint. (Kinley Aff. K 11.)

         On April 11, 2019, Tippens submitted an emergency grievance wherein he

  complained that twice that month he was served food with butter although he is allergic

  to the soy in the butter. (ECF No. 51-2, at 17.) Prison stafftold Tippens to file an

  informal complaint. {Id.) Tippens did not file an informal complaint with respect to this

  issue. (Kinley Aff. H 12.)

         On May 2, 2019, Tippens submitted an informal complaint wherein he complained

  that on April 2, 2019, butter was placed on his tray a second time and then merely

  scraped off when he complained. (ECF No. 51-2, at 20.) Tippens complained that no

  effort was made to keep the butter from leaking into his other food. {Id.) Ms. Haislip

  responded, noting that it was an honest mistake and she would prepare him a new tray.

  {Id. at 20-21.) When she prepared the new tray, Tippens already had left the dining hall.

  {Id. at 21.)

         On May 16,2019, Tippens filed his original complaint. (ECF No. 1.) On May 21,

  2019, Tippens submitted a regular grievance regarding the April 2,2019 butter incident.

 (ECF No. 51-2, at 18.) Tippens stated "once can be an honest mistake, but putting butter

  in my food, or on my tray more than once is a bit much." {Id.) Tippens noted that on

  April 27, and April 28, 2019, prison staff again placed butter on his tray. {Id.) Grievance

  Coordinator Kinley rejected that grievance at intake because it had not been filed within

  thirty days ofthe April 2,2019 incident. {Id. at 19.) Tippens did not appeal that intake

  decision. (Kinsley Aff. H 13.)

                                               8
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 9 of 16 PageID# 1004




         On May 13,2019, Tippens submitted an informal complaint complaining that,

  from March 21,2019 until April 25,2019, he had not been fed anything but rice and

  boiled potatoes for three meals a day. {Id. ^ 14.) Prison staff responded that his tray also

  contained protein in the form of chicken, peanut butter, etc. {Id.) Tippens did not pursue

  a regular grievance regarding this informal complaint. {Id.)

         On May 13,2019, prison staffreceived an informal complaint from Tippens

  regarding the placement of butter on his tray on April 27 and April 28,2019. (EOF

  No. 51-2, at 26.) On May 20, 2019,Prison staffresponded and directed Tippens to

  contact the supervisor so corrections could be made. {Id.) The receipt stamps in the

  record indicate that Tippens did not attach this informal complaint to any subsequently

  filed regular grievance.

         On May 24,2019, Tippens submitted an informal complaint wherein he

  complained that he had been served "ground chuck 'chicken'" that makes him sick.(EOF

  No. 51-2, at 28.) Food Service Specialist Powell responded that he was receiving the

  ground chicken to accommodate Tippens's dietary needs and informed Tippens that the

  chicken was not a processed meat. {Id.) Tippens did not pursue a regular grievance with

  respect to this issue. (Kinsley Aff. 116.)

         On June 7, 2019, Tippens submitted an informal complaint wherein he complained

  that, on June 6, 2019, he was served grits for breakfast. (EOF No. 51-2, at 32.) On June

  14,2019,Food Service Specialist Malone responded that the matter had been brought to

  his attention on June 13, 2019. {Id.) Malone acknowledged the mistake and stated that

  he would work with the cooks and the window attendant to prevent this mistake from

                                               9
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 10 of 16 PageID# 1005




  happening again. (Jd.) On June 21,2019, Tippens submitted a regular grievance wherein

  he complained:(1)he did not receive a response to his informal complaint until June 20,

  2019 and that(2)the problem ofservice ofincorrect food continued to occur. {Id. at 31.)

  Grievance Coordinator Kinsley rejected the grievance because she foimd that it contained

  more than one issue. {Id.) Tippens appealed that intake decision. {Id.) The Regional

  Ombudsman upheld the intake decision. {Id.)

        On June 14,2019, Tippens submitted an informal complaint regarding the fact

  that, on June 12,2019, he was served "process[ed] ground chicken" for dinner while the

  other inmates received "real chicken." {Id. at 37.) Tippens stated that he would be filing

  a lawsuit. {Id.) On June 22, 2019, Food Service Specialist Powell responded that the

  chicken served to other inmates contained tomato seasoning and soy which was

  incompatible with Tippens's allergies. {Id. at 38.) Tippens was served ground chicken,

  which was compatible with his dietary restrictions. {Id.) On July 3, 2019, Tippens filed a

  regular grievance regarding this issue. {Id. at 36.) The Warden investigated the issue and

  determined that Tippens's grievance was unfounded. {Id. at 34.) Tippens did not appeal

  the denial of his grievance. (Kinsley Aff.^ 18.)

         On June 18,2019, Tippens submitted a regular grievance wherein he complained

  that, on June 6,2019, he had submitted an informal complaint about the food service

  serving him grits. (EOF No. 51-2, at 45.) Tippens complained that two weeks had

  passed and he had yet to receive a response. {Id.) Grievance Coordinator rejected the

  grievance at intake, noting Tippens had not used the informal process to resolve the



                                              10
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 11 of 16 PageID# 1006




  complaint, because the next action date for a response to his informal complaint was June

  22,2019. (Id. at 46.) Tippens did not appeal that decision. (Kinsley Aff. T| 20.)

         On June 21,2019, Tippens submitted an informal complaint, wherein he

  complained that the food service guideline concerning multiple food allergies profile was

  unconstitutional. (ECF No. 51-2, at 50.) Tippens complained that, inter alia, the service

  ofrice and potatoes to him at every meal would eventually cause him diabetes. (Id.) Ms.

  Morgan responded that Dillwyn Food Service Department supplements Tippens's diet in

  accordance with the Food Service Manual Therapeutic Handbook and that Food Service

  staff acted in compliance with the VDOC guidelines. (Id.) On July 9, 2019, Tippens

  submitted a regular grievance wherein he reiterated the complaints from his informal

  complaint. (Id. at 49.) On August 14,2019,the Warden responded to Tippens's

  grievance, determined that Food Service staff were acting appropriately, and determined

  the grievance to be unfounded. (Id. at 47.) Tippens did not appeal that decision to the

  Regional Administrator. (Kinsley Aff.121.)

                                   III. Exhaustion Analysis

         The pertinent statute provides: "No action shall be brought with respect to prison

  conditions under[42 U.S.C. § 1983] or any other Federal law, by a prisoner confined in

  any jail, prison, or other correctional facility until such administrative remedies as are

  available are exhausted." 42 U.S.C. § 1997e(a). This language "naturally requires a

  prisoner to exhaust the grievance procedures offered, whether or not the possible

  responses cover the specific reliefthe prisoner demands." Booth v. Churner,532 U.S.

  731, 738(2001). Generally, in order to satisfy the exhaustion requirement, the inmate

                                                11
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 12 of 16 PageID# 1007




  must file a grievance raising the claim and pursue the grievance through all available

  levels ofappeal, prior to bringing his or her action to court. See Woodford v. Ngo,548

  U.S. 81,90(2006). Additionally, the Supreme Court has instructed that § 1997e(a)

  "requires proper exhaustion." Id. at 93. The Supreme Court explained that "[p]roper

  exhaustion demands compliance with an agency's deadlines and other critical procedural

  rules," id. at 90,"'so that the agency addresses the issues on the merits.'" Id.(quoting

  Pozo V. McCaughtry,286 F.3d 1022, 1024(7th Cir. 2002)). The applicable prison rules

  "define the boundaries of proper exhaustion." Jones v. Bock,549 U.S. 199,218(2007).

         In addition, and of particular importance here,"[u]nder the plain language of

  section 1997e(a), an inmate must exhaust administrative remedies before filing suit in

  federal court.... If exhaustion was not completed at the time offiling, dismissal is

  meindatory." Johnson v. Jones, 340 F.3d 624,627(8th Cir. 2003). "[EJxhaustion

  pendente lite undermines the objectives of section 1997e(a)and ... the language of

  section 1997e(a)clearly contemplates exhaustion prior to the commencement ofthe

  action as an indispensable requirement,thus requiring outright dismissal ofsuch

  actions ...." Id. at 628.


         Here, Tippens filed his original complaint on June 16, 2019. As ofthat date,

  Tippens had not filed a grievance with respect to any of his claims and pursued it through

  all levels of appeal. Therefore, Claims B through G against Defendants will be dismissed

  without prejudice.^


  ^ Defendant Dr. Cortez Hemandez Martines has not filed a Motion for Summary Judgment as to
  Claim A. Therefore, Claim A remains pending.
                                              12
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 13 of 16 PageID# 1008




         As explained by the United States Court of Appeals for the Fourth Circuit, the

  lone exception to the PLRA's exhaustion requirement is found in the text itself: "A

  prisoner need not exhaust remedies ifthey are not 'available.'" Germain v. Shearin,653

  F. App'x 231,232(4th Cir. 2016)(quotvag Ross v. Blake, 136 S. Ct. 1850, 1855 (2016)).

  The Supreme Court has identified three circumstances where remedies are considered not

  available to a prisoner:

        (1) where the procedure "operates as a simple dead end" because officials
        are "unable or consistently unwilling to provide any relief to aggrieved
        inmates[;]"(2)where the grievance process itselfis so incomprehensible that
        "no ordinary prisoner can discern or navigate it [;]" and (3) where
        administrators prevent inmates from availing themselves ofremedies by way
         of"machination, misrepresentation, or intimidation."

  Id. at 232-33 (alterations in original)(citation omitted).

         The record does not indicate that the grievance process was not available to

  Tippens. Instead, the record indicates that Tippens filed a flurry ofinformal complaints

  and grievances. Prison officials sometimes refused to process Tippens's grievances

  because he failed to comply with the relevant intake procedures. Tippens remained free

  to correct the deficiency and resubmit the grievance in the proper manner. He simply

  failed to do so. Accordingly, Defendants' Motion for Summary Judgment(ECF No. 50)

  will be granted, and Tippens's Motion for Summary Judgment(ECF No.48)will be

  denied. Tippens's Motion Opposing Defendants' Motion for Summary Judgment(ECF

  No.66)and Motion to Deny Defendants' Motion for Summary Judgment(ECF No.78)

  will be denied.




                                               13
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 14 of 16 PageID# 1009




                                  IV. Outstanding Motions

         Tippens has flooded the Court with a host of motions, the vast majority of which

  are fiivolous. Tippens's Motion to Strike Defendants' Motion for Extension of Time

  (EOF No. 57) will be denied. Tippens's Motion for a Jury Trial(ECF No. 58) will be

  granted to the extent the Clerk will note the Jury demand on the docket, but to the extent

  he seeks an immediate Jury trial, the Motion(ECF No. 58) will be denied. Because

  Tippens fails to demonstrate any defendant is in default, his Renewed Motion for Entry

  ofDefault and Default Judgment(ECF No.64)and his request for mandamus relief with

  respect to default(ECF No.97)will be denied. Tippens's Motion for Permission to

  Appeal(ECF No. 70)will be denied.

         Tippens submitted a Motion for Relevant Evidence in Opposition to Defendants'

  Motion for Summary Judgment. (ECF No.68.) In conjunction with that motion, Tippens

  submitted documents reflecting that he was pursuing or had pursued various actions in

  the Virginia courts. This state litigation is irrelevant to the question of whether Tippens

  exhausted his administrative remedies with respect to his present claims. Accordingly,

  the Motion for Relevant Evidence in Opposition to Defendants' Motion for Summary

  Judgment(ECF No.68) will be denied.

         By Memorandum Order entered on August 26, 2020,the Court filed Tippens's

  Second Amended Complaint. (ECF No. 35.) The Second Amended Complaint corrected

  the spelling ofthe names ofthe some ofthe defendants and added Defendant Edwards as

  a defendant to Claim G. It is apparent from the record before the Court that Claim G

  against Defendant Edwards is subject to dismissal because Tippens failed to exhaust his

                                               14
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 15 of 16 PageID# 1010




  administrative remedies prior to filing the action. Accordingly, within twenty(20)days

  ofthe date ofentry hereof, Tippens must demonstrate why Claim G against Defendant

  Edwards should not be dismissed for lack of exhaustion. See Penley v. McDowell Cty.

  Bd. ofEduc., 876 F.3d 646,661 (4th Cir. 2017)("[D]istrict courts may enter summary

  judgment sua sponte 'so long as the losing party was on notice that she had to come

  forward with all of her evidence.'"((quoting Celotex Corp. v. Catrett, 477 U.S. 317, 326

  (1986))); Fed. R. Civ. P. 56(f).

         The August 26,2020 Memorandum Order directed the Clerk to issue process and

  the Marshal to attempt to serve Dr. Cortez Hernandez Martines. Accordingly, Tippens's

  motion seeking service on Defendant Martines(ECF No. 74)will be denied without

  prejudice.

         Tippens has filed two more motions to amend. (ECF Nos. 80, 88.) Although not

  entirely clear, it appears that Tippens seeks to spackle additional claims onto the Second

  Amended Complaint. He may not do so. See Williams v. Wilkerson,9()V.K.D. 168,

  169-70(E.D. Va. 1981). Moreover, any proposed amended complaint must set forth all

  the claims upon which Tippens seeks relief. Furthermore, it appears it would be futile to

  permit Tippens to amend unless he could demonstrate that he had exhausted his

  administrative remedies for the relevant claims prior to initiating the action.

  Accordingly, the motions to amend(ECF Nos. 80,88)will be denied without prejudice.

         Because it appears that Tippens's claims are subject to dismissal for failure to

  exhaust his administrative remedies, Tippens's motion for injunctive relief(ECF No.75)

  will be denied.

                                               15
Case 3:19-cv-00369-HEH-RCY Document 111 Filed 09/09/20 Page 16 of 16 PageID# 1011




         Tippens has filed a number of motions seeking release in light ofthe COVID-19

  pandemic. Tippens fails to demonstrate that such motions are properly considered in the

  present action and the motions(ECF Nos. 86,90,95)will be denied.

         Tippens filed a motion seeking the entry of an order to prevent Defendants fi*om

  transferring him to another institution. Tippens fails to demonstrate entitlement to such

  an order. Accordingly, his motion(ECF No.99)will be denied.

         Tippens's motion to set the matter for a pretrial conference(ECF No.92)will be

  denied without prejudice.

                                       V. Conclusion


         Defendants Motion for Summary Judgment(ECF No.50)will be granted. Claims

  B through G against Defendants VDOC,Powell, Malone, Morgan, Hudgins, and

  Robinson will be dismissed without prejudice. Tippens's Motion for a Jury Trial(ECF

  No. 58)will be granted to the extent that the Clerk will note the jury demand on the

  docket, but, to the extent he seeks an immediate jury trial, the motion(ECF No. 58)will

  be denied. Tippens's remaining motions(ECF Nos. 48, 57,64,66,68, 70, 74, 75, 78, 80,

  86, 88,90,92,95,97,99)will be denied.

         An appropriate Order will accompany this Memorandum Opinion.



                                                             /s/
                                     HENRY E.HUDSON
  Date:5dp^% ZOlO                    SENIOR UNITED STATES DISTRICT JUDGE
  Richmond, Virginia




                                              16
